Original action in the Court of Appeals, in which the plaintiffs pray that this court issue its writ of prohibition against the defendant, J.J. Kavanagh, enjoining, restraining, and prohibiting him from hearing, considering, or ruling upon any matter pertaining to the suspension of liquidation of the Central Trust Company of Owensboro, Ky., or to the reorganization and reopening of same, and any other matter with respect to the affairs of said closed institution, except the application for authority to assess double liability against the stockholders of said bank.
It appearing that the defendant, J.J. Kavanagh, has heretofore tendered his resignation as special judge of the Daviess circuit court and that same has been accepted, this case has become moot and is therefore dismissed. *Page 739